EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Replogle on 12/17/2021.

The application has been amended as follows: 

Please amend claim 1 as follows: 

A non-transitory computer-readable medium storing instructions which, when executed by one or more second processors of a computing device, cause the one or more second processors to:
provision a set of processors from a first plurality of processors, the set of processors to process a set of queries, a set of storage resources shared by each of the set of processors to store data for the set of queries;
change an amount of the processor resources in the set of processors using a utilization of the set of processors as the set of processors that are processing the set of queries, wherein the change in the number of processors resources; and
process the set of queries using the changed set of processors.

Please amend claim 2 as follows:
The non-transitory computer-readable medium of claim 1, wherein the changing the amount of processor resources includes at least one of increasing the number of processors in the set of processors or decreasing the amount of processor resources in the set of processors.

Please amend claim 3 as follows:

3.	The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the one or more second processors to:
monitor a utilization of the set of storage resources as the set of queries are processed, and 
update an amount of the storage resources in the set of storage resources provisioned based on the utilization, wherein the updating of the set of storage resources is independent to [[a]] the change in the processor resources.


Please amend claim 11 as follows:

11.	A method comprising:
provisioning a set of processors from a first plurality of processors, the set of processors to process a set of queries, a set of storage resources shared by each of the set of processors to store data for the set of queries;
changing an amount of the processor resources in the set of processors using a utilization of the set of processors as the set of processors that are processing the set of queries, wherein processor resources; and
processing the set of queries using the changed set of processors.

12.	The method of claim 11, wherein the changing the amount of processor resources includes at least one of increasing the amount of processor resources in the set of processors or decreasing the amount of processor resources in the set of processors.

13.	The method of claim 11, further comprising:
monitoring a utilization of the set of storage resources as the set of queries are processed by, and 
updating an amount of the storage resources in the set of storage resources provisioned based on the utilization, wherein the updating of the set of storage the change in the processor resources.

Please amend claim 21 as follows:
21.	A system comprising:
a set of storage resources; 
a resource manager to:
provision the set of storage resources from a plurality of storage resources, the set of storage resources shared by each of a set of plurality of processing units to store data for the set of queries; and
change an amount of the storage resources in the set of storage resources using a utilization of the storage capacity of the set of storage resources as the set of storage resources that are used in processing the set of queries, wherein the changing of the set of storage resources is independent to a change in processor resources in the plurality of processors 
the plurality of processing units to process the set of queries using the changed amount of storage resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167